UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 03-7928



KEITH LEMONT SANDERS,

                                                 Plaintiff -   Appellant,

            versus


W. KIMBER    EXTINE,   Deputy    Sheriff   of   York
County,

                                                   Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-03-727-2)


Submitted:    April 16, 2004                    Decided:   April 27, 2004


Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Lemont Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Keith Lemont Sanders appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                  We have

reviewed the record and find no reversible error.               Accordingly, we

affirm    for    the     reasons   stated     by   the   district   court.      See

Sanders v. Extine, No. CA-03-727-2 (E.D. Va. filed Oct. 27, 2003 &

entered Oct. 28, 2003). We dispense with oral argument because the

facts    and    legal    contentions    are     adequately   presented     in   the

materials       before    the   court   and     argument   would    not   aid   the

decisional process.



                                                                          AFFIRMED




                                        - 2 -